[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO STAY 163.00
The decision in Tomasso Brothers, Inc., v. October Twenty-Four,Inc., is dispositive of this issue. The case is found at230 Conn. 641 and is an August of 1994 case. The court at page 652 and following discusses the difference between a mandatory and a prohibitory injunction. A prohibitory injunction is an order of the court restraining a party from the commission of an act. (This was the order in this case). The prevailing rule in many jurisdictions is that a prohibitory injunction is not automatically stayed pending appeal while a mandatory injunction is. This case makes it clear that prohibitory injunctions are not automatically stayed pending appeal. CT Page 10159
It is therefore necessary for a person seeking a stay to proceed under § 4046 of the Connecticut Practice Book. The court finds that the moving party has failed to sustain his burden of proof in order to stay this court's prohibitory injunction. This injunction is simply to preserve the existing rights and obligations of the parties pending the appeal's resolution. In the context of temporary injunctions, there is a presumption in favor of granting an application to continue the temporary injunction pending appeal. The statutes reflect the importance placed by the legislature on maintaining the status quo pending the appeal.
The court finds that this prohibitory injunction and its continued enforcement maintain status quo. Accordingly, the motion to stay is denied.
KARAZIN, J.